The State through the Hon. Wm. J. Fanning, County Attorney of Hopkins County, has filed a motion for rehearing in behalf of the State insisting first that we have misconstrued the effect of the order of the Commissioners' Court of Hopkins County made on the 12th of January, 1931, and second, that we should have considered the evidence of the County Commissioners as to what they intended to accomplish by the order mentioned.
We regret our inability to agree with counsel in either particular.
The motion for rehearing is overruled.
Overruled.